Dismissed and Memorandum Opinion filed August 12, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00330-CR

                   WILLIAM WELDON JONES, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 212th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 94-CR-0354

                         MEMORANDUM OPINION

      This is an attempted appeal of the trial court’s order denying appellant a free
copy of transcripts. In Texas, appeals in criminal cases are permitted only when
they are authorized by statute. State ex rel. Lykos, 330 S.W.3d 904, 915 (Tex.
Crim. App. 2011); see Tex. Code Crim. Proc. art. 44.02. Generally, a criminal
defendant may only appeal from a final judgment. See State v. Sellers, 790 S.W.2d
316, 321 n. 4 (Tex. Crim. App. 1990). The courts of appeals do not have
jurisdiction to review interlocutory orders in a criminal appeal absent express
statutory authority. Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim. App.
1991). See also Ragston v. State, 424 S.W.3d 49 (Tex. Crim. App. 2014).

      The denial of a request for transcripts is not an appealable order. On July 8,
2021, this court notified the parties that the appeal would be dismissed for lack of
jurisdiction unless a party demonstrated that the court has jurisdiction. Appellant’s
response fails to demonstrate that this court has jurisdiction to entertain the appeal.

       Because this appeal does not fall within the exceptions to the general rule
that appeal may be taken only from a final judgment of conviction, we have no
jurisdiction.

      Accordingly, the appeal is ordered dismissed.




                                   PER CURIAM

Panel consists of Justices Wise, Bourliot, and Zimmerer
Do Not Publish — Tex. R. App. P. 47.2(b)




                                           2